t c memo united_states tax_court robert mueller petitioner v commissioner of internal revenue respondent docket no filed date robert mueller pro_se jennifer l nudding for respondent memorandum findings_of_fact and opinion pajak special_trial_judge respondent determined a deficiency of dollar_figure in petitioner’s federal income taxes unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue after concessions by petitioner the sole issue we must decide is whether petitioner is entitled to a filing_status other than single with respect to his tax_return because of his long-term economic and personal relationship with mr todd bates respondent determined that petitioner had unreported schedule c profit or loss from business income of dollar_figure that his wage income was decreased by dollar_figure the one dollar difference is unexplained that his self-employment_tax was dollar_figure and that his self-employment_tax deduction was dollar_figure respondent also determined that petitioner was entitled to a dollar_figure standard_deduction for single filing_status thereby increasing taxable_income by dollar_figure dollar_figure for married individuals filing joint returns minus dollar_figure and allowed him a dependency_exemption with respect to mr bates respondent determined that the tax table single was applicable to determine petitioner’s tax findings_of_fact some of the facts in this case have been stipulated and are so found petitioner resided in downers grove illinois at the time he filed his petition robert mueller petitioner is homosexual in petitioner began a relationship with mr bates petitioner did not apply for nor receive a marriage license or certificate from the state of illinois from through petitioner did not register a marriage with the state of illinois during the years through petitioner was not married to anyone from through petitioner timely filed a federal_income_tax return for bearing his name and the name of mr bates mr bates also signed the return on the line under petitioner’s signature labeled spouse’s signature petitioner struck out the word spouse’s on that line petitioner listed his own name on the first line of the label of the return petitioner listed the name todd w bates on the second line of the label of the return petitioner struck out the word spouse’s twice in the label block of the return on the return petitioner marked filing statu sec_2 line and struck out the word married on that line so that it read filing joint_return instead of married filing joint_return petitioner claimed an exemption for a spouse on line 6b of the return on line of the return petitioner claimed a standard_deduction in the amount of dollar_figure based upon his claimed filing_status of filing joint_return petitioner utilized married_filing_jointly tax_rates in determining his tax all the income reported on the return was earned by petitioner petitioner performed services as a computer consultant during for the university of chicago hospitals phamis inc and northwest community hospital mr bates was unemployed in the return does not reflect any income earned by mr bates opinion petitioner is no stranger to this court petitioner received an adverse_ruling on the very issue before us for his earlier taxable years through in mueller v commissioner tcmemo_2000_132 mueller i affd without published opinion aftr 2d ustc par big_number 7th cir the basic difference between mueller i and this case is that the defense of marriage act doma publaw_104_199 110_stat_2419 was in effect during the year in issue and was not in effect for the earlier years in mueller i doma sec_2 110_stat_2419 provides that no state territory u s possession or indian_tribe is required to give effect to any public act record or judicial proceeding of another such organization with respect to a relationship between persons of the same sex that is treated as a marriage under the laws of such other organizations or a right or claim arising from such relationship doma sec_3 110_stat_2419 provides that in determining the meaning of any act of congress any ruling regulation or interpretation of the u s administrative bureaus and agencies the word marriage means only a legal union between one man and one woman as husband and wife and the word spouse refers only to a person of the opposite sex who is a husband or a wife petitioner does not claim he was married in under the laws of any state in fact he is admittedly unmarried thus doma effects no change in the law otherwise applicable in this case sec_6013 provides that a husband and wife may make a single return jointly of income taxes petitioner does not purport to be a husband or a wife accordingly petitioner does not qualify under sec_6013 as a person entitled to file a joint_return he points to no other section of the internal_revenue_code which would allow him to file a joint_return petitioner like any unmarried person whether heterosexual or homosexual falls into the category of unmarried individuals other than surviving spouses and heads of household under section l c this is the status referred to as single on the form_1040 u s individual_income_tax_return during the trial petitioner acknowledged that in mueller i this court considered virtually every single aspect of his case in light of petitioner’s admission about mueller i we refer merely to a few aspects of that opinion in mueller i this court held that the tax code’s distinctions between married taxpayers and unmarried economic partners were constitutionally valid similarly the court_of_appeals for the seventh circuit to which an appeal of this case would lie has held that taxing married couples and singles differently does not violate the constitution 550_f2d_1239 7th cir per curiam in affirming mueller i the court_of_appeals for the seventh circuit reiterated the holding of barter and stated that mueller petitioner here offered no reason why that analysis did not control in the case before it mueller v commissioner aftr 2d ustc par big_number 7th cir affg tcmemo_2000_132 in mueller i the tax_court referred to the holding in 58_tc_556 affd 474_f2d_1399 2d cir that the classification between married and single taxpayers is founded upon a rational basis and was a permissible attempt to account for the greater financial burdens of married taxpayers and to equalize geographically their tax treatment in mueller i the tax_court also observed that whether policy considerations warrant narrowing of the gap between the tax treatment of married taxpayers and homosexual and other nonmarried economic partners is for congress to determine in light of all relevant legislative considerations we agree with all of these statements which answer petitioner’s pertinent contentions to the extent we have not addressed any of petitioner’s contentions we have considered them and find them to be without merit for all the foregoing reasons we sustain respondent’s determination decision will be entered for respondent
